Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the 18th
day of July 2007, by and between U.S. Dry Cleaning Corporation, a Delaware
corporation (the “Company”), and F. Kim Cox (“Employee”).
 
RECITALS
 
WHEREAS, the Company intends to embark upon a series of acquisitions in the
highly fragmented dry cleaning industry which will require significant
additional financing for the Company plus financial and operational experience;
 
WHEREAS, the Company desires to engage the services of a Chief Financial Officer
(the “CFO”) who can assist its Chief Executive Officer (the “CEO"”) in
accomplishing the Company’s goals; and
 
WHEREAS, Employee has successfully carried out such responsibilities; and
 
WHEREAS, Employee is experienced in managing corporate operations and finance
functions in a public environment; and
 
WHEREAS, for all of the reasons set forth above, the Board of Directors of the
Company wishes to employ Employee as the Company’s CFO; and
 
WHEREAS, Employee is willing to be so employed under the terms set forth in this
Agreement;
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
and conditions set forth herein, the parties hereto agree as follows:
 
1.    Term of Employment. The Company hereby employs Employee, and Employee
hereby agrees to serve the Company, under and subject to all of the terms,
conditions and provisions of this Agreement for a period of three (3) years from
the date hereof, in the capacity of CFO of the Company, or to serve in such
other executive capacity with the Company as the Company’s CEO may from time to
time designate, provided such assignment is consistent with Employee’s current
position, level of experience and expertise. This Agreement may be extended for
up to three additional years upon mutual written agreement of the Company and
the Employee. The Company shall give Employee six months advance notice of its
intentions regarding such extension. In the performance of his duties and the
exercise of his discretion, Employee shall report only to the CEO. Employee’s
duties shall be designated by the CEO and shall be subject to such policies and
discretions as may be established or given by the Company from time to time.
 
2.    Devotion of Time to Company Business. Employee shall devote substantially
all of his productive time, ability and attention to the business of the Company
during the term of this Agreement. Employee shall not, without the prior written
consent of the CEO, directly or indirectly render any services of a business,
commercial or professional nature to any other person or organization, whether
for compensation or otherwise, which may compete or conflict with the Company’s
business or with Employee’s duties to the Company.
 

--------------------------------------------------------------------------------


 
3.    Compensation.
 
3.1.    Base Salary. For all services rendered by Employee under this Agreement,
the Company shall pay Employee a base salary ("Base Salary") payable
semi-monthly, at the rate of $16,666,667 per month until the Company achieves
monthly revenues from normal operations in excess of $4,166,667 and positive
four-wall income for all stores considered in the aggregate for any 30 day
period, and $20,850.00 per month thereafter.
 
3.2.    Employee shall be included in the bonus plans, if any, provided other
executives and such other bonus awards as approved by the CEO and/or Board of
Directors.
 
3.3.    For purposes of this Agreement, the term “four-wall income” shall mean
Operating Income computed in accordance with generally accepted accounting
principles plus Administrative Expenses and Professional Fees. In the sole
discretion of the Board of Directors (with Employee not voting and not present
during the deliberations of the Board of Directors), the Company may award
discretionary additional cash bonuses to Employee for significant
accomplishments that produce material benefits for the Company. In considering
whether to award any such discretionary bonus, the Board shall take into account
the size of such discretionary bonus, the size and nature of the matter, the
extra efforts of Employee, the difficulty of attaining the result that has
attained, the time required to accomplish the result, the merits and benefits to
the Company, the effect on the market price of the Company’s stock, and such
other factors as the Board may deem appropriate. The Board shall not be required
to award any such additional bonus, and neither the Company nor the directors
shall have any liability to Employee for any action or non-action with respect
to any such discretionary additional bonus under this Section 3.3.
 
3.4.   In addition to his Base Salary and cash bonuses, if any, the Employee
shall receive the following fully vested options under the Company’s stock
option plan:
 
Such options shall be granted under the Company’s stock option plan and shall be
evidenced by a stock option agreement containing terms and conditions
satisfactory to the Board of Directors (with Employee not voting and not present
during the deliberations of the Board of Directors).
 
(a)    Incentive stock options to purchase 100,000 shares of the Company’s
common stock at $3.50 per share;
 
(b)    Incentive stock options to purchase an additional 100,000 shares of the
Company’s common stock at $5.00 per share,
 
(c)    Incentive stock options to purchase an additional 100,000 shares of the
Company’s common stock at $7.00 per share.
 
2

--------------------------------------------------------------------------------


 
4.    Benefits.
 
4.1.   The Company shall maintain Employee’s existing life and disability
insurance policies provided such cost shall not exceed $25,000 annually.
 
4.2.    It is anticipated that Employee will spend considerable amount of time
traveling to the Company’s headquarters and on behalf of the Company in the
discharge of his duties. During the period of his employment hereunder, a
Company credit card will be available for reasonable business, travel and
entertainment expenses incurred in accordance with Company policy on behalf of
the Company in connection with his employment. Additional out-of-pocket expenses
will be reimbursed when necessary. Employee will be required to submit
appropriate expense reports for approval by signature of the CEO as a condition
of reimbursement of such expenses. Frequent traveler bonus points thus earned
will accrue to the personal account of Employee as additional compensation.
 
4.3.    In lieu of a Company provided automobile, the Company will pay an
expense allowance for an automobile owned by Employee, in an amount of $2,000
per month.
 
4.4.    Employee shall be entitled to one (1) week vacation upon completion of
every three (3) full months of employment under this Agreement. To the extent
that Employee does not take vacation, Employee may accumulate such vacation time
throughout the term of this Agreement up to a maximum of six (6) weeks. Upon the
termination of this Agreement, with or without cause, and to the extent that
Employee has accumulated vacation time up to the maximum allowed, the Company
shall pay to Employee, in addition to all other consideration due Employee in
the event of termination herein, the full value of such accumulated vacation
time commensurate with the Base Salary provided above.
 
4.5.    The Company acknowledges that Employee maintains his principal residence
in Portland, Oregon. Employee shall not be required to move his principal
residence. Recognizing that Employee will perform his duties at the Company’s
headquarters, the Company will provide Employee with reimbursement for housing
in Palm Springs, California at such times as Employee determines necessary or
appropriate of up to $4,000.00 per month. If Employee agrees to change his
permanent residence at the request of the Company, the Company shall pay
reasonable relocation costs, including but not limited to moving expenses.
 
4.6.    Employee, due to his professional degrees in both accounting and
finance, is required to meet certain training classes required by the relevant
licensing authorities. The Company shall treat the cost of classes as a
reimbursable business expense so long as reasonable and approved.
 
5.    Authority. So long as Employee serves as CFO of the Company under this
Agreement, he shall have the authority specified by the CEO, except that he
shall not proceed with any matters, or permit the Company to take any actions,
which are prohibited by, or are in conflict with, resolutions or guidelines
adopted by the Board of Directors; and under no circumstances shall Employee,
without express prior authorization by the Board of Directors, make any change
in capital structure or issue any stock of the Company, incur additional debt,
change the Company’s lines of business, or make any other material changes to
the corporate structure and provided further that any payments or checks in
excess of $100,000, shall require the signature of two persons designated by
resolution of the Board of Directors.
 
3

--------------------------------------------------------------------------------


 
6.    Termination. This Agreement shall terminate in advance of the time
specified in Section 1 above (and except as provided herein, Employee shall have
no right to receive any compensation due and payable to him or his estate at the
time of such termination) under any of the following circumstances:
 
6.1.    Upon the death of Employee during the term of this Agreement, the
Company shall pay to the estate of Employee Base Salary, bonuses, and any other
compensation accrued or earned by Employee as of the date of death, plus an
amount equal to the lesser of (a) six (6) months of Base Salary or (b) the Base
Salary that Employee would have received up to the expiration of the Agreement.
 
6.2.    In the event that Employee shall become either physically or mentally
incapacitated so as to not be capable of performing his duties as required
hereunder, and if such incapacity shall continue for a period of three months
consecutively, the Company may, at its option, terminate this Agreement by
written notice to Employee at that time or at any time thereafter while such
incapacity continues. In case of termination under this Section, Employee or his
estate shall be entitled to receive Base Salary, bonuses and any other
compensation accrued or earned as of the date of termination, and for six months
following such termination or until the expiration of the term of this
Agreement, whichever is earlier. In addition, the Company shall permit Employee
to participate in Company’s medical, dental, and long term disability and long
term care insurance plans, if any, at Employee’s cost, for a period of one (1)
year following termination herein and to the extent permitted by law.
 
6.3.    By Employee, if the Company shall have materially breached any of the
provisions of this Agreement and failed to cure such breach within 15 calendar
days after the Board of Directors of the Company receives written notice of such
breach from Employee, or by the Company without Cause; provided, that the
Company shall pay Employee his Base Salary through the remaining term of this
Agreement.
 
6.4.    By the Company for Cause. The term “Cause” used in this Section 6.4
means that Employee, (i) after repeated written notices and warnings and a
reasonable opportunity for cure, fails to perform his reasonably assigned duties
as reasonably determined by the CEO, (ii) is convicted of any felony involving
moral turpitude, or (iii) commits any intentional act which materially damages
or may damage the Company’s business or reputation. If the Company terminates
Employee for Cause, no payments or benefits under this Agreement shall become
payable after the date of Employee’s termination.
 
6.5.    Notwithstanding anything in this Agreement to the contrary:
 
(a)    If payment or provision of any amount or other benefit to Employee that
is “deferred compensation” subject to Section 409A of the internal Revenue Code
(“Code”) at the time otherwise specified in this Agreement would subject such
amount or benefit to additional tax pursuant to Section 409A(a)(1)(B) of the
Code, and if payment or provision thereof at a later date would avoid any such
additional tax, then the payment or provision thereof shall be postponed to the
earliest date on which such amount or benefit can be paid or provided without
incurring such additional tax.
 
4

--------------------------------------------------------------------------------


 
(b)    If any payment or benefit permitted or required under this Agreement is
reasonably determined by either party to be subject for any reason to a material
risk of additional tax pursuant to Section 409A(a)(1)(B) of the Code, then the
parties shall promptly agree in good faith on appropriate provisions to avoid
such risk without materially changing the economic value of this Agreement to
either party.
 
7.    Loyalty, Non-Competition and Confidentiality.
 
7.1.    Non-Competition. Employee agrees and covenants that, except for the
benefit of the Company (and/or successor, parent or subsidiary) during the
Non-Competition Period (as defined in Section 7(b)) he will not engage, directly
or indirectly (whether as an officer, director, consultant, employee,
representative, agent, partner, owner, stockholder, or otherwise), in any
business engaged in by the Company in the Non-Competition Area (as defined in
Section 7.3) nor will Employee compete against the Company for any transaction
or corporate opportunity which the Company has or may have an interest in
pursuing. It is the parties’ express intention that if a court of competent
jurisdiction finds or holds the provisions of this Section 7 to be excessively
broad as to time, duration, geographical scope, activity or subject, this
Section 7 shall then be construed by limiting or reducing it so as to comport
with then applicable law.
 
7.2.    Non-Competition Period. As used herein, the “Non-Competition Period”
means the period beginning on the date hereof and ending on a date which is
three years from the date of this Agreement; provided, however, that if
Employee’s employment is terminated by the Company without Cause, the
Non-Competition Period shall end on the date of such termination.
 
7.3.    Non-Competition Area. As used herein, the term “Non-Competition Area”
means any county within the United States in which any store is operated by the
Company during the term of this Agreement.
 
7.4.    Other Employees. Employee agrees that during the Non-Competition Period
he shall not, directly or indirectly, for his own account or as agent, servant
or employee of any business entity, engage, hire or offer to hire or entice away
or in any other manner persuade any officer, employee or agent of the Company or
any subsidiary to discontinue his relationship with the Company or any
subsidiary of the Company.
 
7.5.    Confidentiality. Employee acknowledges that he has learned and will
learn Confidential Information, as defined in Section 7.6, relating to the
business of the Company. Employee agrees that he will not, except in the normal
and proper course of his duties, disclose or use, either during the
Non-Competition Period or subsequently thereto, any such Confidential
Information without prior written approval of the Board of Directors of the
Company.
 
7.6.    Confidential Information. “Confidential Information” shall mean
contractual arrangements, plans, locations, strategies, tactics, potential
acquisitions or business combinations or joint venture possibilities, policies
and negotiations; marketing information, including sales, purchasing and
inventory plans, strategies, tactics, methods, customers, advertising, promotion
or market research data; financial information, including operating results and
statistics, costs and performance data, projections, forecasts, investors, and
holdings; and operational information, including trade secrets, secret formulae,
control and inspection practices, accounting systems and controls, computer
programs and data, personnel lists, resumes, personal data, organizational
structure and performance evaluations and other information of the Company which
derives economic value from not being generally known to the public or the
Company’s competitors. Confidential Information does not include skills,
knowledge and experience acquired by Employee during his employment with any
prior employer.
 
5

--------------------------------------------------------------------------------


 
7.7.    Corporate Documents. Employee agrees that all documents of any nature
pertaining to activities of the Company or to any of the Company’s Confidential
Information in his possession now or at any time during the Non-Competition
Period, including, without limitation, memoranda, notebooks, notes, computer
records, disks, electronic information, data sheets, records and blueprints, are
and shall be the property of the Company and that they and all copies of them
shall be surrendered to the Company whenever requested by the Board of Directors
from time to time during the Non-Competition Period and thereafter and with or
without request upon termination of Employee’s employment with the Company.
 
8.    Equitable Remedies. In the event of a breach by Employee of any of the
provisions of Section 7, the Company, in addition to any other remedies it may
have, shall be entitled to an injunction restraining Employee from doing or
continuing to do any such act in violation of Section 7.
 
9.    Attorney Fees. Employee and Company agree that any controversy or issue
arising under this Agreement shall be submitted to arbitration. The successful
party in any arbitration or litigation relating to matters covered by this
Agreement shall be entitled to an award of reasonable attorneys’ fees in such
action.
 
10.    Assignment. Neither this Agreement nor any of the rights or obligations
of either party hereunder shall be assignable by either Employee or the Company,
except that this Agreement shall be assignable by the Company to and shall inure
to the benefit of and be binding upon (i) any successor of the Company by way of
merger, consolidation or transfer of all or substantially all of the assets of
the Company to an entity other than any parent, subsidiary or affiliate of the
Company and (ii) any parent, subsidiary or affiliate of the Company to which the
Company may transfer its rights hereunder.
 
If to the Company, to:
 
U.S. Dry Cleaning Corporation
125 E. Tahquitz Canyon, Suite 203
Palm Springs, CA 92262
Attn: Chairman of the Board
Fax: (760) 323-3390
 
6

--------------------------------------------------------------------------------


 
If to Employee, to:
 
F. Kim Cox
11806 S.E. Eastbourne Lane
Portland, Oregon 97086
Phone: 503-658-5596
Fax: 503-658-2783
 
11.    Binding Effect. The terms, conditions, covenants and agreements set forth
herein shall inure to the benefit of, and be binding upon, the heirs,
administrators, successors and assigns of each of the parties hereto, and upon
any corporation, entity or person with which the Company may become merged,
consolidated, combined or otherwise affiliated.
 
12.    Amendment. This Agreement may not be altered or modified except by
further written agreement by the parties.
 
13.    Prior Agreements. This Agreement supersedes and replaces all prior
agreements between the parties hereto.
 
14.    Notices. Any notice required or permitted to be given under this
Agreement by one party to the other shall be sufficient if given or confirmed in
writing and delivered personally or mailed by first class mail, registered or
certified, return receipt requested (if mailed from the United States), postage
prepaid, or sent by facsimile transmission addressed to such party as
respectively indicated below or as otherwise designated by such party in
writing.
 
15.    California Law. This Agreement is being executed and delivered and is
intended to be performed and shall be governed by and construed in accordance
with the laws of the State of California.
 
16.    Indemnification. The Company has entered or shall enter into an
Indemnification Agreement with Employee indemnifying him against personal
liability to the fullest extent permissible under applicable corporate law and
shall, to the extent it is reasonably economical to do so, maintain Side A and
Side B Directors and Officers liability insurance for obligations of
indemnification.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.
 
U.S. DRY CLEANING CORPORATION
 
          /s/ Anthony A. Bryan                                    
ANTHONY A. BRYAN
Name: Anthony J.A. Bryan
Title: Chairman of the Board
 
         /s/ F. Kim Cox                                                    
F. Kim Cox
 
7